ON MOTION FOR REHEARING
Since the foregoing opinion was announced on February 17,1964, appellant has requested leave of this court to file the depositions referred to in our opinion, giving as his reason therefor that they had not been included because of oversight. We believe under Rule 428 V.A.T.R. the granting of the request is discretionary with us and the depositions have been accepted as part of the record.
We still adhere to our original holding that at the time our opinion was announced the case could not have had the status of a summary judgment appeal because it was-appealed to us from a Q. and A. Statement of Facts only with examination and cross-examination of the witnesses placed on the witness stand as in any other trial before the court. One of the purposes of the summary judgment rule is to save the time of such trials.
With the depositions before us [summary judgment components] we have now studied the case from the standpoint of a summary judgment appeal with every intendment resolved against the judgment rendered. We still hold to the belief, as in our original opinion, that no fact issue was raised in the record. It is without question that the third party, Garber, made the attempted sale of the equipment to Tregellas at a time when it was under bailment to him. Under the authorities cited in our original opinion,, he was guilty of theft in disposing of it and Tregellas therefore acquired no better title than the thief had, which was no title. Additionally, the deposition of Mr. Carter is without contradiction that the instrument he gave Garber in the form of a bill of sale was only for the purpose of making it possible for him to purchase license tags for the machinery and that the bill of sale was to be made only after the check cleared. There is no deposition or affidavit statement from Garber or any other summary judgment evidence contrary to such stated intention.
Appellant urges Valley Stockyards Company v. Kinsel, Tex., 369 S.W.2d 19, as authority for his contention that a fact issue was raised in the record here. That case is so completely different on the facts to the record made in our case that we do not consider it furnishes any authority for the questions here.
Accordingly, the judgment of the trial court is in all things affirmed.